EXHIBIT 10.1 MANAS PETROLEUM CORPORATION Non-Negotiable 8% Bearing Debentures THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.THEY MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION UNDER SAID ACT. INVESTMENT IN THIS DEBENTURE HEREIN IS SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK. U.S.$As of April 30, 2008 Baar, Switzerland For value received, the undersigned, Manas Petroleum Corp., a Nevada Registered company (the "Company"), having its executive office and principal place of business at Bahnhofstrasse 9, 6341 Baar, Switzerland, hereby promises to pay to in legal tender of the United States of America, at the Holder's address set forth above or at such other place as the Holder shall hereafter specify in writing to the Company, the principal sum of US Dollars (U.S. $), with interest as specified in Section 2, below. 1. Principal. 1.1Subject to the provisions of Sections 3 and 5, below, all principal under this Debenture shall be payable in full on , 2010 (the “Maturity Date”).The Company may prepay this Debenture, in whole or in part, at any time upon ten (10) days’ notice to Holder without prepayment premium or penalty, provided that the Holder may elect to convert all or part of this Debenture during such period by delivering to the Company the form of Notice Conversion attached hereto as Exhibit A (a “Notice of Conversion”). 1.2On the Maturity Date the Company shall have the option to redeem this Debenture for either cash or shares of the Company’s common stock (“Common Stock”).The redemption price in effect on the Maturity Date shall be equal to 90% of the weighted average share price for shares of the Company’s common stock for the 20 trading day period ending on the day before the Maturity Date on the over the counter bulletin board market operated by the Financial Industry Regulatory Authority (FINRA). 2. Interest. 2.1Interest on the principal amount of this Debenture shall be payable at the rate of eight percent (8%) per annum payable semi-annually on the first business day of June and December.The Company has the option to pay the coupon in cash or common shares.If interest is paid in shares of the Company’s Common Stock they shall be issued at a deemed price equal to 90% of the weighted average share price for shares of the Company’s Common Stock for the 20 trading day period ending on the last trading day before the date of payment on the over the counter bulletin board market operated by the Financial Industry Regulatory Authority (FINRA). 3. Forced Redemption. 3.1In the event that the Company receives net proceeds (the “Net Proceeds”) of $20,000,000 or more from any primary public offering of shares of its Common Stock (an “IPO”) the Company shall apply up to 50% of the Net Proceeds to repay all principal and interest due hereunder (a “Forced Redemption”).The Company shall give to the Holder not less than 15 days advance written notice of a Forced Redemption and shall give to the Holder the option to elect to receive such repayment in the form of either cash or shares of the Common Stock.If the Holder elects to receive such a repayment in the form of shares of the Common Stock, the shares shall be valued at the same price as in the IPO. 4. Redemption 4.1This Debenture may be redeemed at any time at the option of the Company (a “Redemption”) for cash plus accrued and unpaid interest upon written notice to the Holder sent to the Holder’s address as shown on page 1, above.If no date on which a Redemption is to be effected (a “Redemption Date”) is specified in a Notice of Redemption, the Redemption Date shall be the date that is 10 calendar days following the date that the Redemption Notice is delivered to the Holder or, if earlier, the Maturity Date. 5. Conversion 5.1The number of Conversion Shares issuable upon a conversion shall be determined by the quotient obtained by dividing (x) the outstanding amount of principal and interest of this Debenture to be converted by (y) the Conversion Price. 5.2Not later than five Trading Days after the date the Company receives notice from the Holder of an election to convert under Section 1.1 (a “Conversion Date”), the Company will deliver to the Holder (i) a certificate or certificates representing the shares of common stock into which the Debenture will be converted (the “Conversion Shares”) (bearing such legends as may be required by applicable law and those required by the Subscription Agreement pursuant to which this Debenture has been purchased) representing the number of Conversion Shares being acquired upon the conversion of the Debenture. 5.3The Conversion Price in effect on any Conversion Date shall be equal to 90% of the weighted average share price for shares of the Company’s common stock for the 20 trading day period ending on the day before the Conversion Date on the over the counter bulletin board market operated by the Financial Industry Regulatory Authority (FINRA). 5.4The Corporation covenants that it will at all times reserve and keep available out of its authorized and unissued shares of Common Stock such number of shares as is necessary in order to ensure that a sufficient number are available for the purpose of issuance of Conversion Shares upon conversion of this Debenture, free from preemptive rights or any other actual contingent purchase rights of Persons other than the Holder.The Corporation covenants that all Conversion Shares shall, upon issue, be duly and validly authorized, issued and fully paid and nonassessable. 5.5Upon a conversion hereunder the Corporation shall not be required to issue stock certificates representing fractions of any Conversion Shares, and the number of Conversion Shares shall be rounded up or down to the nearest whole number. 5.6No service charge will be made for any conversion; however the Company may require payment of a sum sufficient to cover any tax or other governmental charge payable in connection with the conversion or the issuance of the Conversion Shares. 5.7Effect of Merger, etc.If the Company merges with another corporation, the Holder shall thereafter be entitled on conversion, with respect to each Common Share receivable immediately before the merger becomes effective, to receive the securities or to consideration to which a Holder of one Common Share is entitled in the merger, without any change in, or payment in addition to, the Conversion Rate in effect immediately before the merger. 5.8Covenants as to Merger.The Company shall use its best efforts in connection with a merger to assure that Section 5.77 and all other provisions of this Debenture shall thereafter be applicable, as nearly as reasonably may be to any securities or other consideration so deliverable on conversion.The Company shall not merge unless prior to consummation, the successor corporation (other than the Company) assumes the obligations of Section 2.5 and all other provisions of this Debenture by written instrument executed by the successor corporation’s authorized officer and mailed to the Holder. 5.9Definition of Merger.A merger includes: (1) a sale or lease of all or substantially all the assets of the Company for consideration (apart from the assumption of obligations) consisting primarily of securities; and (2) a consolidation. 5.10Fractional Common Shares.No fractional Common Shares shall be issued on conversion. In lieu of issuing a fraction of a Common Share, the Company shall pay Holder a cash amount equal to the same fraction of the applicable Conversion Rate per share. 5.11Limited Rights of the Holder.This Debenture does not entitle the Holder to any voting or other rights as a stockholder of the Company, or to any other rights whatsoever except those herein expressed.No dividends are payable or will accrue on this Debenture or the Common Shares into which this Debenture is convertible until and except to the extent that this Debenture is converted into Common Shares. 6. Events of Default. 6.1If any of the following conditions, events or acts shall occur: (a) The dissolution of the Company or any vote in favor thereof by the Board of Directors and shareholders of the Company; or (b) The Company's insolvency, assignment for the benefit of creditors, application for or appointment of a receiver, the commencement by the Company of a voluntary case under any provision of the Federal Bankruptcy Code (the "Code") or amendments thereto or any other federal or state law affording relief to debtors; or there shall be commenced against the Company any such proceeding, application or an involuntary case under the Code which proceeding, application or case is not dismissed or withdrawn within 90 days of commencement or filing, as the case may be; or (c) The failure by the Company, following 30 days' written notice of the same, to make any payment of any amount of principal under this Debenture as and when the same shall become due and payable; or (d) The admission in writing of the Company's inability to pay its debts as they mature; then, in any such event, while such event is continuing, the Holder shall have the right to declare an event of default hereunder ("Event of Default"), provided, that the occurrence of an event described in Subsections 6.1(a), 6.1(b) or 6.1(d) hereof, automatically shall be deemed to be an Event of Default hereunder, whether or not the Company makes such a declaration and the indebtedness evidenced by this Debenture shall become due and payable, as to principal, without presentment, demand, protest or other notice of any kind, all of which are hereby expressly waived, notwithstanding anything contained herein to the contrary. 7. Fees, Waiver, Other. 7.1If the Holder rightfully shall institute any action to enforce the collection of any amount of principal on this Debenture, there shall be immediately due and payable from the Company, in addition to the then unpaid sum of this Debenture, all reasonable costs and expenses incurred by the Holder in connection therewith, including, without limitation, reasonable attorney's fees and disbursements. 7.2No forbearance, indulgence, delay or failure to exercise any right or remedy with respect to this Debenture shall operate as a waiver, nor as an acquiescence in any default, nor shall any single or partial exercise of any right or remedy preclude any other or further exercise thereof or the exercise of any other right or remedy. 7.3This Debenture may not be modified or discharged, except by a writing duly executed by the Company and the Holder. 7.4The Company hereby expressly waives demand and presentation for payment, notice of nonpayment, notice of dishonor, protest, notices of protest, bringing of suit, and diligence in taking any action to collect amounts called for hereunder. 7.5The Company shall bear all of its expenses, including attorney's fees, incurred in connection with the preparation of this Debenture. 8. Restriction on Transfer. This Debenture is non-negotiable and may not be sold, transferred, pledged, assigned or hypothecated without the prior written consent of the Company. 9. Miscellaneous. 9.1The headings of the various paragraphs of this Debenture are for convenience of reference only and shall in no way modify any of the terms or provisions of this Debenture. 9.2All notices required or permitted to be given hereunder shall be in writing and shall be deemed to have been duly given when personally delivered or three business days after being sent by registered or certified mail, return receipt requested, postage prepaid, to the address of the intended recipient set forth in the preamble to this Debenture or at such other address as the intended recipient shall have hereafter given to the other party hereto pursuant to the provisions hereof. 9.3This Debenture and the obligations of the Company and the rights of the Holder shall be governed by, and construed in accordance with, the laws of British Columbia with respect to the contracts made and to be fully performed therein. 9.4This Debenture has been issued pursuant to a subscription agreement between the
